OB Z(¢
AO 2458 (Rev. o2/08/2019) Judgment | ina Criminal Petty Case (Modified) . : Page 1 of 1
4 .

UNITED STATES DISTRICT COURT.
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

Vy. . (For Offenses Committed On or After November 1, 1987)
Jose Luis Vera-Castelan Case Number: 3:19-mj-22597

Russom Gebreab
_ Defendant's Attorney

 

REGISTRATION NO. 86107298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

 

LC) was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section: — Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
O The defendant has been found not guilty on count(s) |
[i Count(s) o dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

ona SERVED Cc days

X Assessment: $10 WAIVED Fine: WAIVED

I Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal,

CL] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT-IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, June 27,.2019
Date of Imposition of Sentence

“Received J Mb Goll | ran Stl ber

DUSM Higeyo RABLE JACQUELINE‘S. CORLEY
| ED STATES MAGISTRATE JUDGE

 

-Clerk’s Office Copy _ | 3:19-mj-22597

 
